Case 2:20-mc-00170-KSH Document 2-4 Filed 04/06/21 Page 1 of 3 PageID: 27




                     EXHIBIT D
           Case 2:20-mc-00170-KSH Document 2-4 Filed 04/06/21 Page 2 of 3 PageID: 28


Danielle Pierre

From:                Danielle Pierre
Sent:                Tuesday, February 2, 2021 8:21 AM
To:                  'Sheldon Gopstein'
Cc:                  Dafney Stokes; Tabitha Luc
Subject:             RE: KeyBank v. Direct Building


Mr. Gopstein,

I am happy to adjourn, however, I have sent correspondence to you previously expressing intent to schedule this
deposition. As an advocate of my client’s interests, I would ask for a firm date (by next week) on which I can expect to
hear back from you regarding availability of your client, Direct Building, and an officer of the company.


Danielle




Danielle Pierre | Associate | Wong Fleming

821 Alexander Road, Suite 200 | Princeton, NJ 08540
Phone: 609.951.9520 | Fax: 609.951.0270

www.wongfleming.com

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used, and
cannot be used, for the purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS MAY CONTAIN PRIVILEGED, CONFIDENTIAL, OR
PROPRIETARY INFORMATION INTENDED ONLY FOR THE PERSON(S) NAMED. IF THE READER OF THIS MESSAGE IS NOT
THE INTENDED RECIPIENT OR THE AUTHORIZED REPRESENTATIVE OF THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISTRIBUTION, COPYING, OR DISCLOSURE OF THIS COMMUNICATION IS STRICTLY PROHIBITED

From: Sheldon Gopstein <sg@gopsteinlaw.com>
Sent: Monday, February 1, 2021 4:05 PM
To: Danielle Pierre <DPierre@wongfleming.com>
Cc: Dafney Stokes <dstokes@wongfleming.com>; Tabitha Luc <tluc@wongfleming.com>
Subject: RE: KeyBank v. Direct Building

Danielle –
I have not spoken with this client in quite a while. I do not represent Mr. Deen. Let me reach out and get a status on
this matter. Can you adjourn your notice for a few weeks until we sort this out? Thank you.

Sheldon Gopstein
Law Office of Sheldon H. Gopstein, Esq.

                                                             1
           Case 2:20-mc-00170-KSH Document 2-4 Filed 04/06/21 Page 3 of 3 PageID: 29
2 Park Avenue, 20th Floor
New York, NY 10016
tel. (212) 363-2400
fax (212) 363-3313
email: sg@gopsteinlaw.com
website: www.gopsteinlaw.com


From: Danielle Pierre <DPierre@wongfleming.com>
Sent: Friday, January 22, 2021 2:56 PM
To: Sheldon Gopstein <sg@gopsteinlaw.com>
Cc: Dafney Stokes <dstokes@wongfleming.com>; Tabitha Luc <tluc@wongfleming.com>
Subject: RE: KeyBank v. Direct Building

Mr. Gopstein,

On or about January 7, 2021, we mailed to your office a Notice of Deposition by electronic means to take the deposition
of your clients Direct Building Products, Corp. and Yoel Deen. We intend to proceed with the deposition currently set for
February 10, 2021 at 10:00 a.m. Attached please find another copy of the Notice, which I am forwarding as a courtesy.

I will be forwarding a Zoom link from Trustpoint, our teleconference provider, with to access the deposition at least 5
days prior to the examination. Please make your clients available at the set time.


Best,
Danielle




Danielle Pierre | Associate | Wong Fleming

821 Alexander Road, Suite 200 | Princeton, NJ 08540
Phone: 609.951.9520 | Fax: 609.951.0270

www.wongfleming.com

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used, and
cannot be used, for the purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS MAY CONTAIN PRIVILEGED, CONFIDENTIAL, OR
PROPRIETARY INFORMATION INTENDED ONLY FOR THE PERSON(S) NAMED. IF THE READER OF THIS MESSAGE IS NOT
THE INTENDED RECIPIENT OR THE AUTHORIZED REPRESENTATIVE OF THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISTRIBUTION, COPYING, OR DISCLOSURE OF THIS COMMUNICATION IS STRICTLY PROHIBITED

From: Sheldon Gopstein <sg@gopsteinlaw.com>
Sent: Wednesday, December 9, 2020 10:29 PM
To: Danielle Pierre <DPierre@wongfleming.com>


                                                            2
